                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

In re: Affirmative Insurance Holdings,
                                   :            Chapter 7
Inc., et al.                       :
                                   :            Case No. 15-12136 (CSS)
                      Debtors.     :            Jointly Administered
__________________________________ :
                                   :
UNITED STATES OF AMERICA,          :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C. A. No. 19-2034-RGA
                                   :
DON A. BESKRONE,                   :            Bankruptcy BAP No. 19-59
                                   :
                      Appellee.    :

                                 RECOMMENDATION

             At Wilmington this 2nd day of December, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from by letter from counsel, to determine the appropriateness of mediation in this

matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

      The dispute relates solely to a question of statutory interpretation and the parties

are fully aware of each other’s positions. The Bankruptcy Court’s opinion is extremely
problematic for the Internal Revenue Service and all state and local government entities

that assess and collect corporate income taxes. The Trustee is aware of the United

States’ concerns and is willing to forgo mediation to expedite what will likely be an

extended appeals process. The parties are in agreement for removal of this matter

from mandatory mediation. They propose the following briefing schedule:

       United States Opening brief                      January 31, 2020 (or 60 days
                                                        from the date of this
                                                        Recommendation

       Trustee’s Response brief                         April 7, 2020 (or 67 days after the
                                                        Opening brief)

       United States Reply brief                        May 14, 2020 (or 37 days after
                                                        the Trustee’s brief).


The extended briefing schedule noted above is requested due to the possible

participation by state attorneys general and bankruptcy trustees as amicus curiae.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections are anticipate pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and

D. DEL. LR 72.1 since this Recommendation is consistent with the parties’ request.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
